DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Langa et al. (US 2015/0200105).
 	With respect to claims 1, 4-7 Langa describes a microstructure comprising: a substrate 50 having a front and rear side with a recess area extending from the front to the rear side; a window spanning inside the recess area formed by a optically transparent coating 64, which is exposed by a recess (second recess on the rear 
 	With respect to claim 8, the optically transparent coating 64 would have a tensile stress.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Myoshi (US 2009/0116675).
 	With respect to claims 1-5, Myoshi describes a method comprising: a silicon substrate having a top/front surface and a bottom/rear surface and a recess extending from the front to the rear side;  a coating 84 on the substrate and the recess wherein the coating includes silicon oxide under silicon nitride films and has a shape of a plane inclined with respect to the front surface, which would provide claimed optically transparent materials that forms a window spanning the recess area and has a shape of a plane inclined with respect to the front side (please see Sampsell cited below describing that they are transparent materials); (paragraphs 179-185; fig. 11G).
 	With respect to claims 6, 7, the coating of oxide and nitride layers 84 is at least partially exposed by a second recess on the rear side (fig. 11G).
 	With respect to claims, 8-10 the transparent oxides and nitrides described above would have a tensile stress and a compressive stress.
Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pinter (US 2012/0140306).
 	With respect to claim 1, 4, 5 Pinter describe a micro-optomechanical component comprising: a substrate 10 having a front and rear side with a recess area extending from the front to the rear side, a window 40 made of a light-transmitting material and 
 	With respect to claims 6, 7, the window 40 is exposed by a second recess on the rear side and spans the recess area (fig. 1Dc).
 	With respect to claim 8, the window 40 would have a tensile stress.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langa as applied to claim 1 above, and further in view of Myoshi (US 2009/0116675).
 	With respect to claims 2, 3, 9, 10 Langa doesn’t describe coating includes a nitride coating on an oxide coating. Myoshi describes a method for forming a micromechanical device which includes a nitride coating on an oxide coating (paragraphs 182, 184). It would have been obvious for one skill in the art before the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the nitrtide coating” and “the oxide coating".  There is insufficient antecedent basis for this limitation in the claim.
Sampsell et al. (US 8,830,557), col. 64, lines 49-60 is cited to show prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        


2/19/2021